Citation Nr: 0919175	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  00-07 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from October 
1969 to August 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2000 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Detroit, Michigan.  
The veteran had a hearing before a regional hearing officer 
in May 2000.  A transcript of that hearing is contained in 
the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was remanded by the Board in February 2007 for 
further evidentiary development and a VA medical examination.  
After the case was re-certified to the Board in February 
2009, the Veteran submitted additional evidence.  

Since additional evidence was received, the Board sought a 
waiver of regional office consideration pursuant to 38 C.F.R. 
§ 20.1034(c) (2008), which states that new evidence must be 
referred to the Agency of Original Jurisdiction (AOJ) for 
review unless the procedural right is waived by the appellant 
or representative, or unless the Board determines that the 
claim to which the evidence relates may be fully allowed.  
The Board received a response from the Veteran's 
representative in April 2009 offering a "limited waiver of 
regional office review."  The representative expounded that 
the case should only be returned to the RO for consideration 
of the new evidence if the Board determines that the 
Veteran's claim will not be granted.  

Unfortunately, the Board is unable to determine, from the 
representative's communication, what would constitute a full 
grant of the issue on appeal from the veteran's perspective.  
Thus, based on the waiver submitted by the Veteran's 
representative, the Board must return the case to the AOJ for 
original review of the newly submitted evidence.

Accordingly, the case is REMANDED for the following action:

1. Review and readjudicate the issue on 
appeal giving consideration to the 
additional evidence submitted after the 
February 2009 Certification of Appeal.  
Unless the benefit sought on appeal is 
granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


